Exhibit 99.1 May 2009 Investor Presentation Presented by: Jamie L. Buskill Senior Vice President & Chief Financial Officer 1 2 Forward-looking statements disclosure NYSE:BWP Statements made at this conference or in the materials distributed in conjunction with this conference thatcontain "forward-looking statements" include, but are not limited to, statements using the words “believe”,“expect”, “plan”, “intend”, “anticipate”, “estimate”, “project”, “should” and similar expressions, as well asother statements concerning our future plans, objectives, and expected performance, including statementswith respect to the completion, cost, timing and financial performance of expansion projects. Suchstatements are inherently subject to a variety of risks and uncertainties that could cause actual results todiffer materially from those projected. Forward-looking statements speak only as of the date they are made, and the company expressly disclaimsany obligation or undertaking to release publicly any updates or revisions to any forward-looking statementcontained herein or made at this conference to reflect any change in our expectations with regard thereto orany change in events, conditions or circumstances on which any such statement is based. Important risk factors that could cause our actual results to differ from those expressed in the forward-looking statements contained in this presentation or discussed at this conference are discussed in detail inour Annual Report on Form 10-K for the year ended December 31, 2008 and other filings made by us withthe Securities and Exchange Commission, copies of which may be accessed from our website atwww.bwpmlp.com or from the SEC’s website at www.sec.gov. Given the risk factors discussed in thesedocuments, investors and analysts should not place undue reliance on forward-looking statements. Non-GAAP Financial Measures EBITDA is used as a supplemental financial measure by Boardwalk's management and by external users ofBoardwalk's financial statements, such as investors, commercial banks, research analysts and ratingagencies, to assess Boardwalk’s operating and financial performance, ability to generate cash and return oninvested capital as compared to those of other companies in the natural gas transportation, gathering andstorage business. EBITDA should not be considered an alternative to net income, operating income, cash flowfrom operating activities or any other measure of financial performance or liquidity presented in accordancewith generally accepted accounting principles (GAAP).
